DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Currently claim 6 is exactly the same as  claim 5 and therefore fails to further limit claim 4 from which they both depend. For purposes of speedy prosecution it will be considered that both claims are created equal at this time, however, it is believed that one of the claims was intended to depend from claim 1 instead but since claim 1 already recites the main body is made of foam there appears to be only one way of correcting the objection to the claim and that is canceling one of the claims which would overcome this objection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kissell (2004/0079431).  The reference to Kissell discloses the recited adjustable tubular insulator for a pipe (seen in figures 30A-D; [0078-0082]), the adjustable tubular insulator comprising:
a main body (12, 1512; figs 2 and 30D) having a width extending between a first end and a second end (fig 9 at least shows insulations have lengths; also see [0059] which discusses lengths and specific widths are known including adjusting the width for different diameters; and [0078] discusses cutting to the desired width as well);
a longitudinal slit formed by the main body, the longitudinal slit being sized and configured for engaged receipt of the pipe by the main body (fig 2 shows the slit formed between wrapped insulation ends around the pipe near 26; and fig 30D shows below area 1518,1520 has a slit that extends through the entire thickness of the insulation); and
a plurality of longitudinal seams (1514 in figs 30A-D and discussed in [0078]) at the second end of the main body, the plurality of longitudinal seams demarking a plurality of detachable insulator strips having predetermined widths (shown in figs 30A-D and discussed in [0078-0082] which sets forth cutting off sections of insulation as marked by the plurality of longitudinal seams 1514); and
wherein one or more of the plurality of insulator strips may be selectively removed by a user along a corresponding one of the plurality of longitudinal seams to reduce the width of the main body such that the main body is sized for congruent abutment about the pipe ([0078-0082] discusses removal of sections to get proper fit of the insulation around different diameter pipes 16).
With respect to claim 7, an adhesive strip for securing the first end of the main body to the second end of the main body (126 as seen in fig 3; [0063-0064] discusses various types of closures for 
With respect to claim 8, the plurality of longitudinal seams comprises two longitudinal seams (figs 30A-D show at least two longitudinal seams are provided which meets the claim language).
  
Claim(s) 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huelster (3336951).  The reference to Huelster discloses the recited adjustable tubular insulator for a pipe (seen in figures 3, 5, and 7 as well as figs 4, 6, and 8; col 3, lines 15-56), the adjustable tubular insulator comprising:
a main body (10,11; figs 1-8) having a width extending between a first end and a second end (fig 1 at least shows insulations have lengths and widths with first and second ends);
a longitudinal slit formed by the main body, the longitudinal slit being sized and configured for engaged receipt of the pipe by the main body (figs 3, 5, and 7 shows the slit formed between wrapped insulation ends around the pipe as the darker line at the bottom 6 o’clock position in the figures that extend from the inner pipe 26 to the outer surface of the insulation sleeve 10); and
a plurality of longitudinal seams (13 in fig 1; fig 2 shows them as 15,16,17,18; col 3, lines 1-14) at the second end of the main body, the plurality of longitudinal seams demarking a plurality of detachable insulator strips having predetermined widths (shown in figs 3-8 which show insulation with no pieces removed in figs 3,4, some strips removed in figs 5,6, and even more removed in figs 7,8 and discussed in col 3, line 15 to col 4, line 9 which sets forth cutting off sections of insulation as marked by the plurality of longitudinal seams 13 or 15-18); and
wherein one or more of the plurality of insulator strips may be selectively removed by a user along a corresponding one of the plurality of longitudinal seams to reduce the width of the main body such that the main body is sized for congruent abutment about the pipe (shown in figs 3-8 which show 
With respect to claim 8, the plurality of longitudinal seams comprises two longitudinal seams (figs 1-8 show at least two longitudinal seams 13 or 15-18 are provided which meets the claim language).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissell in view of Holzheimer (3117902).  With regards to claim 1, such sets forth essentially the same limitations as claim 4, see above for specific locations of teachings in the reference to Kissell.  The reference to Kissell teaches the recited adjustable tubular insulator for a pipe, the adjustable tubular insulator comprising:

a longitudinal slit (near 26 of fig 2; and below 1518,1520 of fig 30D) formed by the main body, the longitudinal slit being sized and configured for engaged receipt of the pipe by the main body; and
a plurality of longitudinal seams 1514 at the second end of the main body, the plurality of longitudinal seams demarking a plurality of detachable insulator strips having predetermined widths; and
wherein one or more of the plurality of insulator strips may be selectively removed by a user along a corresponding one of the plurality of longitudinal seams to reduce the width of the main body such that the main body is sized for congruent abutment about the pipe [0078].
With respect to claim 2, an adhesive strip for securing the first end of the main body to the second end of the main body (126 fig 3; [0064]; see above discussion of claim 7).
With respect to claim 3, the plurality of longitudinal seams comprises two longitudinal seams (as discussed above there are at least two seams 1514; see discussion of claim 8 above).  
The reference to Kissell discloses all of the recited structure with the exception of forming the insulation material of foam.  
The reference to Holzheimer discloses the recited tubular insulator for a pipe (fig 7; title) comprising a main body 1 (fig 1) which has a width and length shown, the insulation main body can be formed of foam or fibrous material including glass type fibers which are foamed as well (col 6, lines 1-11), a longitudinal slit (near 11 in fig 7 is one example that is easier to see), a plurality of seams formed by the grooves as seen in figs 1-4 and other embodiments, a plurality of insulating strips are formed near 1a, and 1b for example (see fig 1), an adhesive strip 8 for securing the insulation around a pipe (3,8 for example of fig 4 for example; col 6 lines 46-75 for example), and at least two longitudinal seams are .  

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzheimer in view of Kissell.  The reference to Holzheimer discloses all of the recited structure of claims 1 and 4 described in the description above with the exception of disclosing removing sections of insulator strips to adjust the insulating sleeve for different diameter pipes, although it does show different diameter pipes are desired to be covered by insulation sleeves having similar structure with a plurality of seams.  The reference to Kissell discloses the structure set forth above, and that such permits the user or customer to adjust the size of the insulation for use with pipes of varying diameters [0079].  It would have been obvious to one skilled in the art to modify the insulation for the pipe in Holzheimer  such that insulation strips formed between longitudinal seams could be removed to adjust the size of the insulation sleeve for different diameter pipes as suggested by Kissell which teaches this is known in the art to do and would simplify for the customer the need for a single insulation sleeve that could be used on various diameter pipes and adjusted to fit them which would make the product more useful and require less stock by the customer to meet various size diameter pipes, thereby saving costs and storage needs. 
Conclusion
The references to Leclerq, Secoura, Brown, Midgley, and Price disclosing state of the art insulation sleeves used on pipes, some with a plurality of longitudinal seams, longitudinal slits, adhesive closures, and different types of insulation materials including foam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH